Filed 4/20/22 P. v. Ortiz CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079675

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No.SCN424362)

 STEPHANIE ORTIZ,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Sim Von Kalinowski, Judge. Affirmed.
         Britton Donaldson, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Stephanie Ortiz pleaded guilty in this case to unlawful taking and
driving a vehicle (Veh. Code, § 10851, subd. (a)). The plea agreement
included a stipulation that Ortiz would be sentenced to the low term of
16 months to be served concurrently with the sentence in another case. She
was sentenced to the stipulated term of imprisonment.
      The court held a subsequent restitution hearing. At the completion of
the hearing, the court ordered Ortiz to pay restitution for items taken from
the stolen car. Restitution was set in the amount of $2,469.
      Ortiz filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Ortiz the opportunity to
file her own brief on appeal, but she has not responded.
                           STATEMENT OF FACTS
      Appellate counsel has provided an accurate summary of the facts of the
offense. We will incorporate the statement here for convenience.
      “This appeal involves a plea of guilty.
      “On June 2, 2021, Rosa Caudillo and Taylor Allard spent the night
together. The next morning, Allard asked to borrow Caudillo’s 2008 Nissan.
Caudillo denied the request. Sometime between 8:30 a.m. and 12:00 p.m.,
Allard took the keys from inside the victim's home and left with the vehicle.
Caudillo tried to get a hold of Allard several times and left messages
demanding the return of her vehicle.
      “On June 4, 2021, Caudillo was told by an unidentified third party that
someone took the vehicle from Allard. Caudillo reported the theft to the
police.
      “On June 8, 2021, at about 6:45 p.m., an Escondido police officer on
patrol observed the stolen vehicle in the area of Valley Parkway and Bear
Valley Parkway and conducted a felony hot stop. Stephanie Ortiz was
driving the vehicle and the passenger was Jason Ramirez.




                                        2
      “Caudillo responded to the scene to retrieve her vehicle, and both she
and Ortiz commented that they knew each other. Caudillo said she met Ortiz
for the first time in a brief interaction with Allard on the day of the theft. A
few days later, she ran into Ortiz again and told her the car had been stolen
and asked if Ortiz knew where the car or Allard was. Ortiz said she did not
know. Ortiz was then arrested and read her rights. A record check
confirmed Ortiz was on parole for robbery and had recently been released on
bail on two separate offenses.”
                                  DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issue that was considered in evaluating
the potential merits of this appeal: Whether the court erred in ordering Ortiz
to pay restitution for the items missing from the stolen car.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Ortiz on this appeal.




                                        3
                             DISPOSITION
     The judgment is affirmed.



                                           HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




IRION, J.




                                  4